Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2019

                                     No. 04-19-00399-CR

                                     Kurt Wayne LOPER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 566384
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER
      The complete clerk’s record has been filed in this case. The appellant’s brief is now due.
We order appellant’s counsel, Suzanne Kramer, to file the appellant’s brief by November 27,
2019.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.




                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk